Citation Nr: 1045325	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the creation of an overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$3,066.00 was proper.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in the 
amount of $3,066.00.  

3.  Whether the creation of an overpayment of Department of 
Veterans Affairs improved pension benefits in the amount of 
$6,413.00 was proper.  

4.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in the 
amount of $6,413.00.  

(The issues of entitlement to an effective date prior to March 9, 
2005, for the award of service connection for the Veteran's Type 
II diabetes mellitus, and whether the termination of Department 
of Veterans Affairs improved pension benefits as of December 1, 
2000, was proper, are the subjects of a separate decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.  
He served in the Republic of Vietnam.  

In February 2002, the St. Petersburg, Florida, Regional Office 
(RO) reduced the Veteran's Department of Veterans Affairs (VA) 
improved pension benefits.  The Veteran was subsequently informed 
in writing of an overpayment of VA improved pension benefits in 
the amount of $3,066.00 and his appellate and waiver rights.  In 
March 2002, the Veteran submitted a notice of disagreement with 
the creation of an overpayment of VA improved pension benefits in 
the amount of $3,066.00.  

In August 2002, the Philadelphia, Pennsylvania, Regional Office 
proposed to terminate the Veteran's VA improved pension benefits.  
In November 2002, the Philadelphia, Pennsylvania, Regional Office 
implemented the proposed termination as of December 1, 2000.  In 
November 2002, the Veteran was informed of an overpayment of VA 
improved pension benefits in the amount of $6,413.00 and his 
appellate and waiver rights.  In November 2002, the Veteran 
submitted a notice of disagreement with the creation of an 
overpayment of VA improved pension benefits in the amount of 
$6413.00.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 decisions of the RO's Committee on 
Waivers and Compromises (Committee) which denied waiver of 
recovery of overpayments of VA improved pension benefits in the 
amounts of $3,066.00 and $6,413.00.  In April 2005, the Veteran 
submitted a notice of disagreement with the denial of his waiver 
requests.  In February 2006, the Veteran and his accredited 
representative were issued statements of the case which addressed 
the issues of waiver of recovery of overpayments of VA improved 
pension benefits in the amounts of $3,066.00 and $6,413.00.  In 
March 2006, the Veteran submitted a substantive appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board must remand 
the issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 
(2010).  

In February 2002, the Veteran was informed of an overpayment of 
improved VA pension benefits in the calculated amount of 
$3,066.00.  In March 2002, the Veteran submitted a timely notice 
of disagreement with the creation and calculation of the debt.  
In November 2002, the Veteran was informed of an overpayment of 
improved VA pension benefits in the calculated amount of 
$6,413.00.  In November 2002, the Veteran submitted a timely 
notice of disagreement with the creation and calculation of the 
debt.  The Veteran has not been issued a statement of the case 
which addresses the creation and calculation of the overpayments 
of VA improved pension benefits in the calculated amounts of 
$3,066.00 and $6,413.00.  
The questions of whether the overpayments at issue were properly 
created are inextricably intertwined with the issues pertaining 
to the Veteran's entitlement to waiver of recovery of the 
overpayments.  Parker v. Brown, 7 Vet. App. 116 (1994); Babchak 
v. Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

The Veteran last submitted a Financial Status Report (VA Form 
20-5655) in December 2002.  The Veteran's current financial 
information would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Financial 
Status Report (VA Form 20-5655) to complete 
and return.  

2.  Issue a statement of the case which 
contains a full and complete discussion of 
whether the overpayments of VA improved 
pension benefits in the amounts of 
$3,066.00 and $6,413.00 were properly 
created and calculated.  Allow the Veteran 
an opportunity to respond.  The Veteran is 
advised that if he desires to appeal the 
issues, he must file a timely substantive 
appeal.  

3.  Then readjudicate the Veteran's 
entitlement to waiver of recovery of both 
an overpayment of VA improved pension 
benefits of $3,066.00 and an overpayment of 
VA improved pension benefits of $6,413.00.  
If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case, and allow the appropriate time 
for response.  Then, return the case to the 
Board.
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

